1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9    WALTER PERKINS, an individual, and                  Case No.: 19cv0808 JM(NLS)
     as TRUSTEE OF THE GLADYS
10
     PERKINS TRUST,                                      ORDER DISCHARGING ORDER TO
11                                      Plaintiff,       SHOW CAUSE
12   v.
13
     NOVAD Management Consulting LLC, et
14   al.,
15                                   Defendants.
16
17         On May 6, 2019, this court ordered Defendant NOVAD Management Consulting
18   LLC (“NOVAD”) to show cause on or before May 20, 2019, why this matter should not
19   be remanded for lack of jurisdiction. (Doc. No. 2.) Specifically, the court was concerned
20   whether there is complete diversity among the parties. On May 20, 2019, Defendant
21   NOVAD filed its response to the order to show cause. (Doc. No. 3.)
22         Upon consideration of Defendant’s response, the court is satisfied that it has
23   jurisdiction over this dispute. In its response, Defendant NOVAD provided a declaration
24   attesting that (1) it is a sole member limited liability company organized under laws of the
25   State of Maryland with its principal place of business in the State of Maryland; and its sole
26   member is E. Davon Kelly a.k.a. Everett Davon Kelly, a citizen of the State of Maryland
27   who resides Upper Marlboro, Maryland. (Doc. No. 3-1, Kelly Decl. at ¶¶ 3-5.) Defendant
28

                                                     1
                                                                                   19cv0808 JM(NLS)
1    has also attached numerous documents downloaded from Maryland’s Secretary of State’s
2    website regarding the citizenship of the LLC. See Doc. No. 3-2.1
3            As Plaintiff is a citizen and resident of the State of California and NOVAD is a
4    citizen of Maryland, the court is satisfied that complete diversity exists. See Johnson v.
5    Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (for diversity purposes
6    a limited liability company is “a citizen of every state of which its owners/members are
7    citizens.”). Consequently, the court ORDERS that the Order to Show Cause issued on
8    May 6, 2019, is hereby DISCHARGED.
9            IT IS SO ORDERED.
10       Dated: May 30, 2019
11
12
13
14
15
16
17
     1
       Defendant requests the court take judicial notice of: (1) Maryland Secretary of State
18   Website – General Information Page; (2) Maryland Secretary pf State Website – Filing
19   History Page; (3) Articles of Organization; (4) NOVAD Resolution to Change Principal
     Office or Resident Agent filed February 6, 2004; (5) Screen Shot of Explanation of Reason
20   for Forfeiture of Entity on October 2, 2009 for Failure to File 2008 Property Return;
21   (6) NOVAD Certificate of Reinstatement filed March 26, 2010; (7) Resolution to Change
     Principal Office or Resident Agent Filed June 13, 2016; (8) Maryland Secretary of State
22   Website – Annual Report/Personal Property Page; (9) NOVAD Personal Property
23   Assessment Certification Information – 2015; (10) NOVAD Personal Property Assessment
     Certification Information – 2016; (11) NOVAD Personal Property Assessment
24   Certification Information – 2017; (12) NOVAD Personal Property Assessment
25   Certification Information – 2018; (13) NOVAD Personal Property Assessment
     Certification Information – 2019. Defendant moves for judicial notice under Federal Rule
26   of Evidence 201(b)(2) because the documents are true and correct copies of official
27   documents of the Maryland Secretary of State and therefore their authenticity is not subject
     to reasonable dispute and their accuracy cannot reasonably be questioned. Accordingly,
28   the court takes judicial notice of Exhibits 1 – 13 filed in support of the response to the OSC.
                                                    2
                                                                                    19cv0808 JM(NLS)
